Citation Nr: 9919913	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim for an increased 
disability rating for bilateral hearing loss.

The veteran appeared at the RO for a personal hearing in 
March 1997.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all the relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  On a March 1998 VA audiology examination, the reported 
average pure tone threshold was 24 decibels in the right ear 
and 21 decibels in the left ear; speech recognition was 94 
percent in the right ear and 94 percent in the left ear.

3.  The veteran's service-connected bilateral hearing loss 
disability is not shown to present an unusual or exceptional 
disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.85-4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  A claim for an increased rating is regarded 
as a new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631-632; Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); see 
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court), stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. at 57-58; Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  With regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  The veteran filed his original application for 
VA compensation in September 1969, alleging that he was 
entitled to service connection for bilateral hearing loss 
incurred during active duty.  The RO found that the veteran's 
service medical records were positive for showing that he 
incurred hearing loss while in service.  The RO granted 
service connection for defective hearing in November 1969, 
and evaluated his hearing loss as zero percent disabling.

The veteran was afforded a VA audiological examination in 
February 1971.  The RO found that the examination was 
negative for showing an increase in the veteran's hearing 
loss, and continued the zero percent disability rating in a 
March 1971 decision.

In June 1996, the veteran filed an application for an 
increased disability rating, alleging that his hearing loss 
had become significantly worse, and therefore warranted an 
increased disability rating.  Pursuant to his increased 
rating request, the veteran was afforded a VA audiological 
examination in August 1996.  Examination showed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
15
20
LEFT
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The VA 
audiologist noted the veteran's complaint of increased 
difficulty understanding speech in crowded environments, but 
the examiner found that the veteran's hearing was within 
normal limits bilaterally.  Thus, the RO denied the veteran's 
request for an increased disability rating in September 1996, 
and the veteran initiated the instant appeal.

The veteran testified at a hearing in March 1997 concerning 
the difficulty he has in discerning speech when he speaks to 
people in the midst of background noise.  He stated that he 
has trouble hearing dialogue when attending movies, and that 
hearing during phone conversations is particularly 
problematic, especially as it affects his work when he 
conducts business on the phone.  He expressed a concern that 
his hearing loss was hindering him from establishing good 
relationships and rapport with clients.  He also stated that 
"the people at the Veteran's Hospital said that 
unfortunately for the kind of problem they detected, my 
situation, that the technology is not there for hearing 
aids."  

At the hearing before the RO, the veteran submitted a letter 
from an audiologist dated in March 1997 which reflects that 
the veteran had a history of "bilateral tinnitus, noise 
exposure while in the army and a family history of hearing 
loss with aging."  The private audiologist's impression was 
"a bilateral sloping from borderline normal to severe 
sensorineural hearing loss, consistent with both a genetic 
predisposition towards hearing loss with aging as well as his 
noise exposure history."  Environmental manipulations to 
decrease background noise were recommended, but if those 
manipulations proved unworkable, it was recommended that the 
veteran experiment with "bilateral programmable hearing aids 
or CIC aids."  The examiner also recommended that the 
veteran undergo another examination in two years in order to 
assess the stability of his hearing loss.

The most recent audiological examination of record is a VA 
examination performed in March 1998.  The veteran recounted 
his history of in-service exposure to mortar and weapons 
fire, and his difficulty with understanding speech when 
exposed to background noise.  Audiological examination 
established that pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
35
LEFT
20
15
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  Hearing 
within normal limits was diagnosed.


Analysis.  As noted above, the veteran has stated that the 
symptoms of his service-connected bilateral hearing loss 
disability have increased, and that he is entitled to an 
increased disability rating.  The Board finds that the 
veteran's claim is well-grounded, i.e., he has presented a 
claim which is plausible within the meaning of 38 U.S.C.A. § 
5107.  No further development is necessary in order to comply 
with the "duty to assist" mandated by 38 U.S.C.A. § 
5107(a).  Proscelle, 2 Vet. App. at 631-632; Jones, 7 Vet. 
App. at 138 (1994).  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Pursuant to 38 C.F.R. § 4.85, the most probative evidence of 
record is the most recent VA audiological evaluation 
conducted in March 1998.  See Francisco, 7 Vet. App. at 57-
58; Solomon, 6 Vet. App. at 402.  That examination revealed 
an average pure tone threshold of 24 decibels in the right 
ear, and 21 decibels in the left ear, and discrimination 
ability of 94 percent in the right ear, and 94 percent in the 
left ear.  Applying these values to the rating schedule 
results in a numeric designation of level I hearing in the 
veteran's right ear, and level I hearing in his left ear.  
The corresponding percentage evaluation is zero percent under 
Diagnostic Code 6100.

The current rating criteria for service-connected hearing 
loss disability is limited to consideration of the factors 
expressed in 38 C.F.R. § 4.85; namely, the results of 
authorized examinations of controlled speech discrimination 
tests and puretone audiometry tests.  There is no indication 
that the results of the veteran's recent audiological 
evaluations are inaccurate or inconsistent in any way, or in 
need of any further explanation or medical opinion.  
Moreover, there is no evidence that the veteran and his 
representative possess the relevant medical expertise to 
determine what diagnostic testing is appropriate.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the veteran's March 1997 private audiological examination is 
pertinent and probative, the Board finds that it is not 
inconsistent with the VA examinations to such a degree that 
it renders any of the VA examinations unreliable.  Therefore, 
the Board finds that there is no basis for a remand of the 
case for further evaluation or opinion.

In consideration of special circumstances which may arise in 
evaluating a veteran's service-connected condition, the RO 
may consider the application of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  

In the instant case, the veteran has not submitted evidence 
tending to show that his service-connected bilateral hearing 
loss requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  There is no indication that 
the veteran has been hospitalized for his hearing loss 
disability.  As for marked interference with his work, the 
Board recognizes the veteran's difficulty and frustration 
with his hearing loss in regard to his business relationships 
with his clients.  The Board also recognizes his statements 
that the VA audiologists told him that there were no hearing 
aids available to aid him with his particular hearing loss.  
The Board notes, however, that the veteran's private 
audiologist recommended that he try using "bilateral 
programmable hearing aids or CIC aids," and that 
"environmental manipulations" might be of help in reducing 
his difficulty with background noise.  Based on the totality 
of the evidence of record, the Board finds that the evidence 
of record preponderates against a finding of a disability 
that has resulted in an exceptional disability picture.  
Accordingly, the Board concurs with the RO that consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The reports of the current VA examination adequately portray 
the veteran's bilateral hearing loss disability in accordance 
with 38 C.F.R. §§ 4.85-4.87, and demonstrate that such 
bilateral hearing loss is contemplated by the currently 
assigned zero percent disability rating.  In evaluating the 
veteran's claim, the RO specifically referred to the 
veteran's March 1998 VA audiological examination to determine 
the applicable disability rating.  As noted above, the rating 
requires a mechanical application of the pure tone audiometry 
data to the schedular criteria, which at this time does not 
allow for an increased evaluation above the current 
noncompensable evaluation.  See Lendenmann, 3 Vet. App. at 
349.  Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The current evidence does not provide a 
basis which permits a higher evaluation.  Specifically, VA 
medical findings do not demonstrate that the degree of 
impairment resulting from the veteran's bilateral hearing 
loss meets or more nearly approximates the criteria for a 
disability rating in excess of the zero percent currently 
assigned. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of zero percent for bilateral 
hearing loss.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-
4.87, Diagnostic Codes 6100, 6101; Gilbert, 1 Vet. App. at 
54.  Because there is not an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of this case, the veteran is 
not entitled to the favorable application of 38 U.S.C.A. 
§ 5107(b).  The benefit sought on appeal is therefore denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

